UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6369



SHERI IMOGENE COSBY,

                                              Plaintiff - Appellant,

          versus


DOCTOR CLARKE; MS. THORNTON; MR. CHAIMBERS;
MS. MILLER; OFFICER SMITH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-02-5-2)


Submitted:   April 25, 2002                   Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sheri Imogene Cosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheri    Imogene    Cosby   appeals   the   district    court’s   order

dismissing without prejudice her 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.        We have reviewed the record and the district

court’s opinion and find no reversible error.               Accordingly, we

affirm on the reasoning of the district court. See Cosby v. Clarke,

No. CA-02-5-2 (E.D. Va. Jan. 30, 2002).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                     2